Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 29, 2018

The Court of Appeals hereby passes the following order:

A18A1464. WILLIE R. EDWARDS v. BILLIE EDWARDS.

      In this divorce case, the trial court entered a final judgment and decree of
divorce in which it awarded primary physical custody of the parties’ children to the
wife, Billie Edwards. The husband, Willie R. Edwards, filed a motion for new trial,
which the trial court denied. He then filed this direct appeal. However, we lack
jurisdiction.
      Appeals from judgments or orders entered in domestic relations cases,
including divorce cases, must be appealed by application for discretionary review.
See OCGA § 5-6-35 (a) (2). A direct appeal is proper under OCGA § 5-6-34 (a) (11)
from all judgments or orders “in child custody cases” that award, refuse to change,
or modify child custody, or orders that hold or decline to hold persons in contempt
of child custody orders. However, OCGA § 5-6-34 (a) (11) allows a “direct appeal
from the types of orders specified in that statute that are entered in ‘custody cases’ but
not from orders relating to child custody issues that are entered in ‘divorce cases.’”
Voyles v. Voyles, 301 Ga. 44, 45-46 (799 SE2d 160) (2017); see Hoover v. Hoover,
295 Ga. 132, 134 (1) (757 SE2d 838) (2014) (holding that when child custody issues
are ancillary to a divorce action, the determination of child custody does not
transform the case into a “child custody case” for purposes of determining the
appropriate method for appeal); Todd v. Todd, 287 Ga. 250, 251 (1) (703 SE2d 597)
(2010) (“All other issues in a divorce action, including child custody, are merely
ancillary to [the] primary issue [of whether the marriage should be dissolved].”); see
also Ford v. Ford, __ Ga. App. __ (818 SE2d 690) (Case No. A18A1156, decided
Aug. 30, 2018) (reaffirming the holdings of Hoover and Todd).
      This case is part of the divorce proceeding between the parties and, therefore,
the husband was required to file an application for discretionary appeal pursuant to
OCGA § 5-6-35 (a) (2). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). His failure to follow the required appellate procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/29/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.